DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither the references cited nor the cited references an image forming apparatus comprising a fuser device comprising a wiring structure having a first protruding conductor that protrudes from either of the first conductor and one of the second conductors to a Location between the first conductor and the second conductors in the second direction, and is connected to a first one of the heat-generating elements, wherein the first protruding conductor is at least partly located between a center of the first one of the heat-generating elements and a center of a second one of the heat-generating elements in the first direction, the second one of the heat-generating elements being adjacent to the first one of the heat-generating elements.
Cook et al. (U.S. 2004/0232137) as best discloses an image apparatus comprising a fuser device (100) comprising a wiring structure as shown in figures 1A-1F comprising a substrate (230), a first conductor (212) in a first direction, and second conductors (214, 216) in a second direction, a first trace (210), second traces (218-220), a plurality of heating elements (110, 120), and some other claim elements.  However, Cook and other references do not teach, suggest, or in combinations of the allowable subject matter as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848